                                            Case 4:20-cv-03591-HSG Document 35 Filed 02/02/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       PATRICIA WHITE,                                  Case No. 20-cv-03591-HSG
                                   8                     Plaintiff,                         ORDER GRANTING MOTION TO
                                                                                            DISMISS
                                   9              v.
                                                                                            Re: Dkt. No. 18
                                  10       ANTHEM LIFE INSURANCE
                                           COMPANY,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            Pending before the Court is Defendant’s motion to dismiss Plaintiff’s First Amended

                                  14   Complaint (“FAC”).1 Dkt. No. 18. For the following reasons, the motion to dismiss is

                                  15   GRANTED without leave to amend.

                                  16       I.   BACKGROUND
                                  17            Plaintiff Patricia White filed her first amended complaint in this Employee Retirement

                                  18   Income Security Act of 1974 (“ERISA”) action on July 24, 2020 against Defendant Anthem Life

                                  19   Insurance Company. Dkt. No. 12. Plaintiff was a plan participant and a covered beneficiary under

                                  20   her employer’s welfare plan, which was governed by ERISA and issued by Defendant (the

                                  21   “Plan”). FAC ¶¶ 1,7. On October 11, 2012, in a written letter to Plaintiff, Defendant approved

                                  22   her long-term disability benefits. FAC ¶ 8. On April 2, 2014, Defendant ceased payments of

                                  23   Plaintiff’s disability insurance under the Plan. FAC ¶ 18. By letter dated October 1, 2014,

                                  24   Defendant denied Plaintiff’s request for continued disability benefits. FAC ¶ 27. The letter

                                  25   detailed the procedure Plaintiff had to follow if she wished to appeal Defendant’s decision,

                                  26   including the requirement that an appeal must be made within 180 days of receipt of the denial

                                  27
                                       1
                                  28    The Court finds this matter appropriate for disposition without oral argument and the matter is
                                       deemed submitted. See Civil L.R. 7-1(b).
                                          Case 4:20-cv-03591-HSG Document 35 Filed 02/02/21 Page 2 of 4




                                   1   letter. White v. Anthem Life Ins. Co., 18-CV-019141-HSG, 2019 WL 4194338, at *2 (N.D. Cal.

                                   2   Sept. 4, 2019) (“White I”). In 2018, Plaintiff brought a claim before the Court seeking review of

                                   3   Defendant’s denial of her continuing long-term disability benefits. Id.

                                   4          On September 4, 2019, the Court found that Plaintiff failed to exhaust her administrative

                                   5   remedies before seeking judicial review and granted Defendant’s motion for summary judgment

                                   6   on this basis. Id. at 4-5. Plaintiff appealed the Court’s summary judgment order to the Ninth

                                   7   Circuit. FAC ¶ 32. Before the Ninth Circuit issued a decision, Plaintiff sent a letter to Defendant

                                   8   on February 20, 2020 requesting that Defendant review its termination of her benefits. FAC ¶ 33.

                                   9   Defendant replied to this letter on March 18, 2020, stating that Plaintiff is not eligible for an

                                  10   appeal, her request for continued disability benefits beyond April 2, 2014 is denied, and her file

                                  11   remains closed. FAC ¶ 34. Plaintiff then filed this action on May 29, 2020. FAC ¶ 35. On

                                  12   October 21, 2020, the Ninth Circuit affirmed this Court’s grant of summary judgment in favor of
Northern District of California
 United States District Court




                                  13   Defendant. White v. Anthem Life Ins. Co., No. 19-16954 (9th Cir. Oct. 19, 2020) (“Appellate

                                  14   Decision”).

                                  15    II.   LEGAL STANDARD
                                  16          Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a short and plain

                                  17   statement of the claim showing that the pleader is entitled to relief[.]” A defendant may move to

                                  18   dismiss a complaint for failing to state a claim upon which relief can be granted under Federal

                                  19   Rule of Civil Procedure 12(b)(6). “Dismissal under Rule 12(b)(6) is appropriate only where the

                                  20   complaint lacks a cognizable legal theory or sufficient facts to support a cognizable legal theory.”

                                  21   Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008). To survive a Rule

                                  22   12(b)(6) motion, a plaintiff must plead “enough facts to state a claim to relief that is plausible on

                                  23   its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible

                                  24   when a plaintiff pleads “factual content that allows the court to draw the reasonable inference that

                                  25   the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                  26   In reviewing the plausibility of a complaint, courts “accept factual allegations in the complaint as

                                  27   true and construe the pleadings in the light most favorable to the nonmoving party.” Manzarek v.

                                  28   St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). Nonetheless, Courts do not
                                                                                          2
                                          Case 4:20-cv-03591-HSG Document 35 Filed 02/02/21 Page 3 of 4




                                   1   “accept as true allegations that are merely conclusory, unwarranted deductions of fact, or

                                   2   unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008).

                                   3   III.   DISCUSSION
                                   4          Defendant moves to dismiss Plaintiff’s FAC, contending that the facts as alleged establish
                                   5   that Plaintiff failed to timely exhaust her administrative remedies. Dkt. No. 18 at 20. Plaintiff
                                   6   argues that the Court should deny the motion to dismiss because her February 2020 letter served to
                                   7   effectively appeal Defendant’s denial of benefits and thus exhausted her administrative remedies.
                                   8   Dkt. No. 25 at 6. The Court agrees with Defendant that Plaintiff failed to file a timely appeal with
                                   9   Defendant, notwithstanding her February 2020 request. Because the Court finds this threshold
                                  10   issue dispositive, the Court need not address the other arguments included in Defendant’s motion
                                  11   to dismiss.
                                  12          It is well settled that an ERISA plaintiff “must avail himself or herself of a plan’s own
Northern District of California
 United States District Court




                                  13   internal review procedures before bringing suit in federal court.” White I at *3; see Vaught v.
                                  14   Scottsdale Healthcare Corp. Health Plan, 546 F.3d 620, 626 (9th Cir. 2008) (quotations and
                                  15   citations omitted). Under ERISA, an employee benefit plan must “provide adequate notice in
                                  16   writing to any participant or beneficiary whose claim for benefits under the plan has been denied,
                                  17   setting forth specific reasons for such denial, written in a manner calculated to be understood by
                                  18   the participant.” 29 U.S.C. § 1133(1).
                                  19          The Court previously found, and the Ninth Circuit affirmed, that (1) “the Plan requires
                                  20   exhaustion as a mandatory prerequisite to bringing suit”; and (2) “to obtain ‘reconsideration’ of a
                                  21   denied claim, a [Plan] participant must appeal any adverse determination ‘no more than 180 days
                                  22   after” receiving notice of Anthem’s decision.’” White I at *3. Defendant’s October 2014 letter to
                                  23   Plaintiff “provided adequate notice that her claim had been denied such that it triggered the 180-
                                  24   day administrative appeal deadline.” Appellate Decision at *5. Therefore, Plaintiff had 180 days
                                  25   to file a timely administrative appeal, but she failed to do so. White I at *4 (explaining that as of
                                  26   March 29, 2018, more than 3 years after the adverse determination, “the undisputed record shows
                                  27   that Ms. White did not file an appeal after Anthem's decision on October 1, 2014, meaning that
                                  28   she failed to exhaust her administrative remedies.”).
                                                                                          3
                                          Case 4:20-cv-03591-HSG Document 35 Filed 02/02/21 Page 4 of 4




                                   1          On February 20, 2020—after the Court granted Defendant’s motion for summary

                                   2   judgement and while the appeal to the Ninth Circuit was pending—Plaintiff made a written

                                   3   request to Defendant asking Defendant to review its termination of her benefits. FAC ¶ 33.

                                   4   Plaintiff is of the position that the February 2020 letter constitutes an “unambiguous and

                                   5   consolidated” appeal that fulfills the administrative exhaustion requirement. Dkt. No. 25 at 4. But

                                   6   Plaintiff’s February 2020 letter clearly falls outside of the 180-day administrative appeal window

                                   7   that this Court has already found to be applicable and therefore does not cure her failure to exhaust

                                   8   administrative remedies.

                                   9          Plaintiff argues, based on a colloquy during the summary judgment hearing, that the Court

                                  10   “deferred consideration of whether plaintiff was barred from [exhausting her administrative

                                  11   remedies] by a 180-day appeal clause in the defendant’s plan.” Dkt. No. 25 at 3. But Plaintiff’s

                                  12   interpretation of the Court’s hearing questions is inconsistent with the Court’s written order on
Northern District of California
 United States District Court




                                  13   summary judgment and the Ninth Circuit’s affirmance, both of which found that the 180-day

                                  14   administrative appeal deadline was triggered. White I at *3-5; Appellate Decision at *5.

                                  15   Therefore, Plaintiff failed to timely exhaust her administrative remedies, and dismissal is

                                  16   appropriate. Because the pleading cannot be cured by the allegation of other facts, the Court does

                                  17   not grant leave to amend. See Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000).

                                  18   IV.    CONCLUSION
                                  19          The Court GRANTS Defendant’s motion to dismiss Plaintiff’s first amended complaint

                                  20   without leave to amend. The Court directs the Clerk to close the case.

                                  21

                                  22          IT IS SO ORDERED.

                                  23   Dated: 2/2/2021

                                  24                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  25                                                    United States District Judge
                                  26

                                  27

                                  28
                                                                                         4
